Per Curiam.

This is an appeal from an order vacating a levy-under an attachment against a nonresident defendant. The facts sufficiently appear in the opinion. An attachment has been granted against the defendant under the provisions of the Code of Civil Procedure, applicable to nonresidents, but, in order to effect a levy, certain devices were practiced by the plaintiff to bring the property of the defendant within the State of FTew York, which do not appear to have received the favorable consideration of the court at Special Term, nor are they likely to meet with the approval of this court upon appeal.
The plaintiff, not finding any property of the defendant within this jurisdiction which might be made to respond to his attach*812ment, and, without first disclosing the situation to a business associate, caused a consignment of goods to be made by the defendant to this business acquaintance, upon the plea that his (plaintiff’s) relations with the defendant were not of such a character as that he could have any dealings with the defendant direct, but would be responsible for any consignment upon the friend’s order. As a consequence, the defendant shipped to the third party a quantity of goods O. O. D., and, upon their arrival here, the same were levied upon under the plaintiff’s attachment. The matter being brought to the attention of the court upon a notice of motion for an order vacating the attachment and for such other and further relief as might be just, the attachment was permitted to stand and the levy was vacated and set .aside with costs. This, we think, was right. The plaintiff cannot be heard to complain of the alleged insufficiency of the notice of motion, to the upholding of his own misdoing. An act of gross injustice has been done to the defendant in bringing its property into the jurisdiction of the court to subject it to an unlawful levy upon a duly authorized attachment, and we are of the opinion that the notice of motion was ample, under the circumstances, to warrant the making of the order appealed from.
Present: Conlan,. McCarthy and Scotchman, JJ.
Order affirmed, with costs.